Ingraham, P. J.
(dissenting): I think the verdict was without evidence to support it, as the evidence entirely fails to show that the defendant, at any time, enticed pr induced the plaintiff’s husband to abandon her, or was the procuring cause of the abandonment, ;or of the interruption of the marital relations between the husband and wife. (Buchanan v. Foster, 23 App. Div. 542; Hanor v. Housel, 128 id. 801.) I also think the verdict was excessive, and cannot be sustained for the amount that the jury awarded. I, therefore,' dissent. Claflte, J., concurred.